       Case 2:21-cv-00053-MTL Document 13 Filed 03/25/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Breanna Grigsby,                                 No. CV-21-00053-PHX-MTL
10                 Plaintiff,                         ORDER
11   v.
12   Citynewsandtalk.com LLC, et al.,
13                 Defendants.
14
15         Pursuant to the parties’ Joint Motion to Extend Deadline to Dismiss Case (Doc. 12),
16   and good cause appearing,

17         IT IS ORDERED granting the Joint Motion to Extend Deadline to Dismiss Case
18   (Doc. 12). The dismissal date at Doc. 11 is continued such that the Clerk of Court shall,

19   without further notice, dismiss this entire case on May 17, 2021, with prejudice, unless

20   prior thereto a party withdraws the Notice of Settlement (Doc. 10).
21         Dated this 25th day of March, 2021.
22
23
24
25
26
27
28
